DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 04/20/2022. Claims 1, 6, 8, 12, 15-17, and 19-20 are amended. Claims 11, and 18 are cancelled.  Claims 1-23 newly added. Claims 1-10, 12-17, and 19-23 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/434,873.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 
  					  Examiner notes

Applicant is encouraged to review the relevant references mentioned at the conclusion section of this office action.

Response to Argument
Applicant’s arguments with respect to claims 1, 6, and 17 for newly added limitation have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Arguments

Applicant's arguments filed on 04/20/2022 regarding claims, 6, and 17 has been fully considered but they are not persuasive:
The Applicant submits on page 8 of remarks filed on 04/20/2022 for Claim 1 that With regard to amended independent Claims 1, 6, and 17, Applicant submits that Amico, Chakra, and Park fail to teach or suggest, alone or in combination  “in response to determining that the deleted file likely contains personally identifiable information, encrypting the item of personally identifiable information and in response to encrypting the item of personally identifiable information tagging the encrypted item of personally identifiable information with a flag, 

Examiner respectfully disagrees with remarks filed on page 8 on 04/20/2022 for claims 1, 6, and 17. Amico in his application disclose :in response to determining that the deleted file likely contains personally identifiable information[Col. 1 lines 46-49,  the in-vehicle systems are capable of storing personally identifiable information of an owner or a user of the vehicle when they connect their electronic devices to the in-vehicle systems], and [Col. 2 lines 30-34, Responsive to receiving the request, the privacy information cleaning engine creates and stores a backup copy of a data file of the first device that comprises the privacy information of the user that has been shared with and stored in the second device].

 encrypting the item of personally identifiable information and in response to encrypting the item of personally identifiable information

Park in his application discloses this limitation as: [¶7, Accordingly, according to one general aspect, there is provided a method for protecting private information and a computer readable recording medium storing program for executing the same, which searches data including private information, and protects the private information by encrypting or deleting the data, so as to prevent the private information from being leaked to another user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amico with the teaching of Park in order for protecting private information by encrypting to prevent the private information from being leaked to another user [Park, Abstract, ¶7].



And Hsing in his application discloses: tagging the encrypted item of personally identifiable information with a flag [Col.22, lines 38-48, the password system generates a tagged password that consists of an encrypted password and a tag. Additionally, the password system uses a unique procedure for generating the tag from the encrypted password. A password is initially input to a DES system for encryption. After the encrypted password is returned from the DES system, the password system generates a tag from the encrypted password. The tag carries information to ensure that the "00000000" byte is handled properly, that compatibility is maintained in different language environments (e.g., C and Java), and that the tagged password can be displayed as printable characters], and [Col.22 lines 66-67, Col.23 lines 1-2, the password system encompasses the structure of a tagged password that consists of an encrypted password and a tag, as well as a procedure that generates the tag from the encrypted password], and [ Col.23 lines 19-26, a tagged password has a total length of 12 characters, consisting of an encrypted password of 8 characters and a tag of 4 characters. The password system receives an encrypted password from a DES system. Then, the password system generates a tag, which is a set of control characters, from the encrypted password. Below is a sample structure of an encrypted password, a tag, and their character positions].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US11,113,415) issued to Amico and in view of US Patent No. (US2010/0070518) issued to Park and further in view of US Patent No. (US6,735,310) issued to Hsing.
Regarding claim 1, Amico discloses an apparatus comprising: a processor; a memory that stores code executable by the processor to: detect, by use of the processor, that a file is deleted [ Abstract, the first device deletes the data file from the first device]; and
 in response to detecting that the file is deleted, determine whether the deleted file likely contains an item of personally identifiable information, in response to determining that the deleted file likely contains personally identifiable information [Col. 1 lines 46-49,  the in-vehicle systems are capable of storing personally identifiable information of an owner or a user of the vehicle when they connect their electronic devices to the in-vehicle systems], and [Col. 2 lines 30-34, Responsive to receiving the request, the privacy information cleaning engine creates and stores a backup copy of a data file of the first device that comprises the privacy information of the user that has been shared with and stored in the second device], and 
Amico does not explicitly disclose, however, Park discloses encrypting the item of personally identifiable information and in response to encrypting the item of personally identifiable information [¶7, Accordingly, according to one general aspect, there is provided a method for protecting private information and a computer readable recording medium storing program for executing the same, which searches data including private information, and protects the private information by encrypting or deleting the data, so as to prevent the private information from being leaked to another user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amico with the teaching of Park in order for protecting private information by encrypting to prevent the private information from being leaked to another user [Park, Abstract, ¶7].
Amico and Park do not explicitly disclose, however, Hsing in his application discloses: tagging the encrypted item of personally identifiable information with a flag [Col.22, lines 38-48, the password system generates a tagged password that consists of an encrypted password and a tag. Additionally, the password system uses a unique procedure for generating the tag from the encrypted password. A password is initially input to a DES system for encryption. After the encrypted password is returned from the DES system, the password system generates a tag from the encrypted password. The tag carries information to ensure that the "00000000" byte is handled properly, that compatibility is maintained in different language environments (e.g., C and Java), and that the tagged password can be displayed as printable characters], and [Col.22 lines 66-67, Col.23 lines 1-2, the password system encompasses the structure of a tagged password that consists of an encrypted password and a tag, as well as a procedure that generates the tag from the encrypted password], and [ Col.23 lines 19-26, a tagged password has a total length of 12 characters, consisting of an encrypted password of 8 characters and a tag of 4 characters. The password system receives an encrypted password from a DES system. Then, the password system generates a tag, which is a set of control characters, from the encrypted password. Below is a sample structure of an encrypted password, a tag, and their character positions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amico , Park with the teaching of Hsing in order for the password system generates a tagged password that consists of an encrypted password and a tag  and additionally, the password system uses a unique procedure for generating the tag from the encrypted password for indexing data that is often embedded into the data itself[Hsing,  Col. 2 lines 28-36, Col.22 lines 66-67, Col.23 lines 1-2].
Regarding claims 2, and 8, Amico discloses wherein the file is deleted by moving the deleted file to a recoverable location [Col.6 lines 37-44, in either case, once the one or more data files have been backed up, the privacy information cleaning module deletes the original data files from the source computing device of the user and generates a replacement data file for each of the deleted data files. The replacement data files may be identical to or a different version of the deleted data files, but with data entries that are either blank or populated with random unrelated or non-sensitive data], and [Col. 10 lines 40-67 Once the mobile computing device 102 has been switched to the cleaning operational mode, in operation 306, the file deletion and backup engine 204 of the privacy information cleaning engine 110 may operate in concert with the processor 212 to create at least one back up copy of one or more data files of the mobile computing device 102. The one or more data files are those data files that comprise the privacy information that has been shared by the mobile computing device 102 with the vehicle infotainment system 104 and is stored in the vehicle infotainment system 104…].
Regarding claims 3, 9, and 20, Amico discloses, in response to determining that the file likely contains personally identifiable information, permanently deletes the file so that the file is unrecoverable [ Col. 2 lines 30-36, Responsive to receiving the request, the privacy information cleaning engine creates and stores a backup copy of a data file of the first device that comprises the privacy information of the user that has been shared with and stored in the second device. Then, the privacy information cleaning engine deletes the data file from the first device].
Regarding claims 4, 12,and 19, Amico and Hsing do not explicitly disclose, however, Park discloses where the code executable by the processor modifies the file to secure the personally identifiable information by replacing the personally identifiable information with non-personally identifiable information[Col.11 lines 58-67, Col. 12 lines 1-10, after deleting the one or more data files, in operation 308, the cleanup file generation engine 206 of the privacy information cleaning engine 110 may operate in concert with the processor 212 to generate a replacement data file for each of the deleted one or more data files. In one example embodiment, the replacement data file corresponding to a deleted data file may have data entries that are blank (e.g., all the bits are zeroes). For example, the cleanup file generation engine 206 may generate a replacement contact list where each entry of the contact list is empty/blank. In another example embodiment, the replacement data file corresponding to a deleted data file may have data entries that are populated with random unrelated or non-sensitive data (e.g. a random string of characters of the maximum acceptable character length). For example, each entry of the replacement contact list generated by the cleanup file generation engine 206 may be populated with random digits, such as 1, 2, 3, etc. That is, an entry of the replacement contact list may include the numeral ‘1’ under name, ‘1’ under address, ‘2’ under phone number, etc.].
Regarding claims 5, and 16, Amico discloses wherein the code executable by the processor determines whether the file likely contains personally identifiable information by searching the file for data resembling personally identifiable information [Col.1 lines 55-65, an infotainment system of the vehicle with Bluetooth and/or navigation capability may store personal addresses, user contacts, phone numbers, financial information, points of interests of the user, navigation data of the user, home address of the user, and/or other personal information corresponding to the user of the vehicle. Due to the sensitive nature of this information that is stored in the vehicle, the user may desire to erase the information before the vehicle is handed over to the next user/buyer, such as, when a user sells his vehicle or when a user returns a rental vehicle].
Examiner Note: Park also discloses this limitation as: [¶7, Accordingly, according to one general aspect, there is provided a method for protecting private information and a computer readable recording medium storing program for executing the same, which searches data including private information, and protects the private information by encrypting or deleting the data, so as to prevent the private information from being leaked to another user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amico and Hsing with the teaching of Park in order for protecting private information by encrypting to prevent the private information from being leaked to another user [Park, Abstract, ¶7].
Regarding claim 6, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 7, Amico discloses wherein the file is a computer file [ Col.10 lines 40-49, Once the mobile computing device 102 has been switched to the cleaning operational mode, in operation 306, the file deletion and backup engine 204 of the privacy information cleaning engine 110 may operate in concert with the processor 212 to create at least one back up copy of one or more data files of the mobile computing device 102. The one or more data files are those data files that comprise the privacy information that has been shared by the mobile computing device 102 with the vehicle infotainment system 104 and is stored in the vehicle infotainment system 104.
Regarding claim 10, Amico discloses wherein the personally identifiable information comprises information usable to identify a person [ Col.1 lines 55-65, an infotainment system of the vehicle with Bluetooth and/or navigation capability may store personal addresses, user contacts, phone numbers, financial information, points of interests of the user, navigation data of the user, home address of the user, and/or other personal information corresponding to the user of the vehicle. Due to the sensitive nature of this information that is stored in the vehicle, the user may desire to erase the information before the vehicle is handed over to the next user/buyer, such as, when a user sells his vehicle or when a user returns a rental vehicle].
Regarding claim 13, Amico discloses, wherein the non-personally identifiable information comprises empty values [Col. 11 lines 58-65, after deleting the one or more data files, in operation 308, the cleanup file generation engine 206 of the privacy information cleaning engine 110 may operate in concert with the processor 212 to generate a replacement data file for each of the deleted one or more data files. In one example embodiment, the replacement data file corresponding to a deleted data file may have data entries that are blank (e.g., all the bits are zeroes)].
Regarding claim 14, Amico discloses, wherein the non-personally identifiable information comprises reference data that facilitates restoring the personally identifiable information into the file [Col.13 lines 15- 22, in operation 314, file replacement engine 208 may restore the one or more data files comprising the privacy information that were deleted prior to creating the replacement data files. The one or more data files comprising the privacy information may be restored using the at least one back up copy of the one or more data files that are stored within the mobile computing device 102 or external to the mobile computing device 102].
Regarding claim 15, Amico discloses wherein modifying the file to secure the personally identifiable information comprises overwriting the file with data to make the file unrecoverable [ Abstract, a replacement file for the data file is created. The replacement file comprises non-sensitive information. The replacement file is uploaded to the second device to overwrite the privacy information with the non-sensitive information].
Regarding claim 17, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claims 21, 22, and 23, the combination of Amico, Park and Hsing discloses the limitations: search and remove the encrypted item of personally identifiable information 
as below:
Amico discloses this limitation as: [ Col. 2 lines 30-36, Responsive to receiving the request, the privacy information cleaning engine creates and stores a backup copy of a data file of the first device that comprises the privacy information of the user that has been shared with and stored in the second device. Then, the privacy information cleaning engine deletes the data file from the first device], and [Col.6 lines 37-44, in either case, once the one or more data files have been backed up, the privacy information cleaning module deletes the original data files from the source computing device of the user and generates a replacement data file for each of the deleted data files. The replacement data files may be identical to or a different version of the deleted data files, but with data entries that are either blank or populated with random unrelated or non-sensitive data], and [Col. 10 lines 40-67 Once the mobile computing device 102 has been switched to the cleaning operational mode, in operation 306, the file deletion and backup engine 204 of the privacy information cleaning engine 110 may operate in concert with the processor 212 to create at least one back up copy of one or more data files of the mobile computing device 102. The one or more data files are those data files that comprise the privacy information that has been shared by the mobile computing device 102 with the vehicle infotainment system 104 and is stored in the vehicle infotainment system 104…].
Park discloses this limitation as: [¶7, Accordingly, according to one general aspect, there is provided a method for protecting private information and a computer readable recording medium storing program for executing the same, which searches data including private information, and protects the private information by encrypting or deleting the data, so as to prevent the private information from being leaked to another user]
Amico does not explicitly disclose, however, Park discloses undelete a previously deleted file; and in response to undeleting the previously deleted file [ ¶20 Since the DRM enables only an authorized user having an encryption key to decrypt and use the encrypted file, users must receive the encryption key by authentication in advance]; and 
Amico and Park do not explicitly disclose, however, Hsing discloses:
for the flag responsive to finding the flag [Col.22, lines 38-48, the password system generates a tagged password that consists of an encrypted password and a tag].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Austin(US2019/0236310)[ A method and apparatus for identifying personally identifiable information (PII) and protected health information (PHI) within unstructured data, removing the PII and PHI from the unstructured data, and replacing the removed information with case-type tags that allows the user to understand what information was removed and to tune the level of information removal in future data sets].
Lerner(US2014/0032219)[ a method comprises classifying a representation of audio data of a dialog turn in a dialog system to a classification. The method may further comprise taking a security action on the classified representation of the audio data of the dialog turn as a function of the classification. The security action can be suppressing the representation of the audio data, encrypting the representation of the audio data, releasing the representation of the audio data, partially suppressing the representation of the audio data, partially encrypting the representation of the audio data, partially releasing the representation of the audio data, or a command].
Sundaram(US2020/0372169)[ Auditing data containing sensitive data are stored in a data structure comprising data objects. Each data object comprises one or more pairs of a name and a value. Pairs that are flagged or identified as containing sensitive data are partially encrypted; the value is encrypted using an asymmetric key and the name corresponding to the encrypted value remains unencrypted. Some pairs that are not flagged or identified as containing sensitive data are left unencrypted. Unencrypted data may be stored in the partially encrypted auditing data as plain text. The auditing data may be analyzed to generate business metrics and identify application errors. The auditing data may also be queried, and data objects containing unencrypted pairs and/or partially encrypted pairs may be returned based on matching unencrypted names and/or values to the data query].
Reddy(US8862870)[ The present disclosure is directed towards systems and methods for performing multi-level tagging of encrypted items for additional security and efficient encrypted item determination].
WO 2017122696 [The registration device 300 also functions as a deletion request device. That is, the registration device 300 requests the management device 500 to delete the encrypted data and the encryption tag stored in the management device 500. Hereinafter, the encrypted data and the encrypted tag are also referred to as stored encrypted data. The management device 500 also functions as a deletion device. That is, if there is a request for deletion of the encrypted data and the encryption tag, that is, the stored encrypted data, from the registration device 300, the management device 500 deletes the stored encrypted data].
Wang(US2018/0295109)[[0093] If the activity requires such access, and if the request includes sensitive information, such as for example, variables tagged as Encrypted, password, or password2, then the external request handler module 406 can cause the agent encrypter module 408 to encrypt the sensitive information using an encryption mechanism associated with the external component.
FISH(US2007/0088625)[0094,Where "matches" are used in decrypting, the "match" against which a password may be compared may be stored within the document itself, such as in a tagged portion. XML or other tagging protocol may advantageously be used for that purpose, especially since CML allows hierarchical and associative tagging. Thus, a word or other phrase and its corresponding password may be stored in encrypted form, and tagged with a first tag indicating that the phrase is encrypted, and a second tag that indicating that the password is to be used to decrypt the phrase. Key type passwords may be stored in a corresponding manner within the document].
EP3553689[at step 504, metadata and tags may be added to sensitive file 104. In some embodiments, metadata and tags are added manually by users. Alternatively, metadata and tags may be added automatically by processors 210 according to programs 232. For example, sensitive file 104 may be tagged as transmitted by a specific vendor or service provider like, for example, Visa® or Mastercard®. As further examples, sensitive file 104 may be tagged as restricted, tagged for aggregation, tagged for encryption, or tagged as relating to a specific configuration file. Metadata or tags may indicate that a sensitive file belongs to a class].
Porter(US10824741) [23, the user may toggle settings in the device profile that instructs the device 150 to begin encrypting data records, files, or the like in a predetermined order (e.g., encrypting active documents, encrypting recently accessed documents, encrypting documents tagged for encryption in response to a detected event, encrypting documents tagged for deletion in response to a detected event, encrypting files of a particular type, or the like].
Fleck (US2019/0340376) [ ¶105, Deleting data from the secure container can include deleting actual data stored in the secure container, deleting pointers to data stored in the secure container, deleting encryption keys used to decrypt data stored in the secure container, and the like].
Ben Naim (US10607027) [(79) In some embodiments, operation 1201 includes operation 1202 of receiving the encrypted first cryptographic key from the data hosting resource. As discussed above, the encrypted first cryptographic key may be stored with the encrypted data (e.g., as metadata or a tag), and thus may be received by the user together with the encrypted file as part of operation 1201].
Pawar(2014/0181047)[ system and methods to protect deleted files].
Barday(US11146566)[  (86) In particular embodiments, in response a data subject submitting a request to delete their personal data from an organization's systems, the system may: (1) automatically determine where the data subject's personal data is stored; and (2) in response to determining the location of the data (which may be on multiple computing systems), automatically facilitate the deletion of the data subject's personal data from the various systems (e.g., by automatically assigning a plurality of tasks to delete data across multiple business systems to effectively delete the data subject's personal data from the systems). In particular embodiments, the step of facilitating the deletion may comprise, for example: (1) overwriting the data in memory; (2) marking the data for overwrite; (2) marking the data as free (e.g., and deleting a directory entry associated with the data); and/or (3) any other suitable technique for deleting the personal data. In particular embodiments, as part of this process, the system uses an appropriate data model (see discussion above) to efficiently determine where all of the data subject's personal data is stored].
EP3553689A1[ At step 512, file receipt location 106 destroys sensitive file 104 in response to the instruction. In some embodiments, destroying sensitive file 104 comprises permanently deleting file 104 and associated file pointers immediately. Alternatively, destroying sensitive file 104 may comprise marking sensitive file 104 for permanent deletion, then permanently deleting file 104 and associated file pointers at a later point in time. For example, sensitive file 104 and associated file pointers may be deleted a number of days of after marking. In some embodiments, permanently deleting sensitive file 104 comprises wiping data by overwriting memory 230 and data 238 associated with sensitive file 104
Tobias(US20200257594)[ 0053] In some embodiments, the information management system 10 is configured to comply with privacy requests under the European Union's General Data Protection Regulation (GDPR), including a request to “forget” a person and a request to “rectify” inaccurate or incomplete personal data stored in a company's stored records. In some examples, the information management system 10 modifies an individual's personal information in the primary storage system 16 in accordance with the privacy request and, during a restore operation, the information management system 10 modifies the pertinent parts of the individual's personal data record that is restored from an unmodified backup copy 26 and writing the modified data to the primary storage system 16. In particular, the backup and recovery system 30 component of the information management system 10 includes a restore modification component 32 and a modification repository 34 that includes a set of replacement rules 36. The restore modification component 32 transparently modifies the individuals' personal data after a backup copy 26 has been restored but before the restored data is written to the primary storage system 16 and presented to a user of the information management system 10. By only presenting the restored backup copy data after it has passed through the restore modification component 32, the example information management systems 10 described herein allow a person to exercise his or her GDPR rights to have his or her personally identifiable information and other sensitive data modified (e.g., deleted or rectified).
Leddy (US2020/0067861[¶1689, In one example version, personally identifiable information in a message is redacted before it is presented to the reviewer to ensure that a user's privacy is protected. This information includes but is not limited to first name, last name, address, financial account information, dollar amounts, and email addresses].

LONG(US2019/0138748) [¶4, Moreover, while safeguards may be used to reduce the security risks in some settings, such as applying encryption when transmitting the personally identifiable data, this adds complexity and processing overhead to the transmission of the data. Additionally, similar safeguards are often needed when storing the personally identifiable data, as well as having to store the data for longer periods of time, thereby adding cost and increasing the amount of data storage needed].

Arya(US2014/0283089)[ ¶¶11,  A system may be designed to safeguard sensitive personal information included in data records by replacing the sensitive personal information with generated mask identifiers that cannot be reversed by a receiving party…], and [¶18,  Once the extract sensitive personal information 102 has been extracted from the data records 104, the extraction engine 116 may be further configured to remove the sensitive personal information 102 from the data records 104, such as by overwriting the data in the sensitive personal information 102 columns or fields with other values (e.g., NULL) or by removing the fields containing the sensitive personal information 102 entirely].                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496